Citation Nr: 1223015	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for memory loss, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1989 to January 1990.  The Veteran was a member of the Army Reserves and had no active duty other than ACDUTRA.  He was transferred out of his unit to the individual ready reserve in January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in December 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not shown to have experienced a back injury during his Reserve service, on either ACDUTRA or inactive duty for training (INACDUTRA).

2.  The Veteran was not shown to have a skin disorder that had its onset or was permanently aggravated during a period of ACDUTRA.

3.  The Veteran's diabetes did not have its onset during a period of ACDUTRA; rather, diabetes was manifested several years later.

4.  The Veteran was not shown to have a disorder characterized by memory loss.

5.  The Veteran was not shown to have a disorder characterized by sore feet.

6.  The Veteran's refractive error is a congenital or developmental defect that is not subject to service connection; no other eye disorder shown is the result of a disease or injury that occurred during ACDUTRA or an injury that occurred during ACDUTRA or INACDUTRA.

7.  Hypertension was not shown to have its onset during a period of ACDUTRA; rather hypertension was manifested several years later.

8.  Erectile dysfunction was not shown to have its onset as the result of a disease that occurred during a period of ACDUTRA or an injury that occurred during ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2011).

2.  A skin disorder was not incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2011).

3.  Diabetes mellitus was not incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2011).

4.  A disease characterized by memory loss was not incurred in service and is not secondary to a service connected disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2011).

5.  A disease characterized by sore feet was not incurred in service and is not secondary to a service connected disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2011).

6.  An eye disorder was not incurred in service and is not secondary to a service connected disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2011).

7.  Hypertension was not incurred in service and is not secondary to a service connected disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2011).

8.  Erectile dysfunction was not incurred in service and is not secondary to a service connected disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in September 2006 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, service personnel records, private treatment records including letters written by the Veteran's physicians, and lay statements which were submitted by the Veteran.  

A transcript of the Veteran's testimony at the October 2009 hearing is also of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Therefore, the Board has fulfilled its duty under Bryant.  

In accordance with the instructions set forth in the December 2010 remand, the Veteran was afforded VA examinations with respect to all of his claims.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service connection

The Veteran contends that he has a back disorder, a skin disorder, and diabetes mellitus as a result of his time in the Reserves.  He contends that he developed memory loss, sore feet, eye problems, hypertension, and erectile dysfunction as a result of his diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the context of Reserve or National Guard service, active military service is defined to include any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a), including arthritis and hypertension, are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to ACDUTRA and inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is not presently service connected for any disabilities.  He served on ACDUTRA for his initial training from September 1989 to January 1990.  The service department confirmed that the Veteran did not have any active duty other than active duty for training.  He was transferred to the individual ready reserve in January 1992 due to unsatisfactory participation, and there is no record that the Veteran performed any reserve duties with his unit after that date.  However, he testified that he was still a member of the Army Reserve in some capacity until 1997 and may have had additional training dates.

Back Disorder

On his initial claim form in September 2006 the Veteran contended that his back 
problems began in 1993.  He asserted that he developed a back disorder as a result of having to lift heavy objects as part of his Reserve duties.  He denied receiving any treatment in service for his back.

In a February 2004 admission for diabetes mellitus and hypertension, the Veteran also reported that he had a back injury two weeks earlier. 

A letter from the Veteran's physician, Dr. R.S., dated in October 2006, indicates that the Veteran had been a patient since January 2004 and was diagnosed, in pertinent part, with back pain.  There was no indication when the disorder had its onset, and no opinion as to the etiology of the disorder was provided.

A letter from the Veteran's physician, Dr. R.L.C., dated in March 2008, indicates that the Veteran had mild degenerative changes of the lumbar spine and had been seen three times over the prior four years for low back complaints.  He wrote that although he did not know the etiology of the Veteran's back pain and degenerative disk disease, it was possible that he developed premature degenerative changes as a result of previous activities such as sporting activities (i.e. football) or military service/training activities.  

During his October 2009 hearing, the Veteran testified that he hurt his back in basic training and when he was lifting things with his Reserve unit.  He was unable to identify a specific injury to the back.  

The Veteran submitted a lay statement from an acquaintance who did not say when she met the Veteran.  She wrote that the Veteran did not have any medical problems during his service other than a hurt back.  In her opinion, the Veteran should be granted benefits even if his disorder began after service. 

More recent treatment records reflect that the Veteran is still treated for back pain.  

A VA examination report dated in February 2011 shows that the Veteran reported that he hurt his back because he was in an artillery unit and would pick up heavy guns and weapons, and exercises that he had to do.  He had physical therapy, but no injections or surgery.  After examination and imaging studies, the diagnosis was lumbar strain.  The examiner noted both that the service treatment records were silent for back complaints and the private treatment records were also silent for back complaints until 2004, many years after the Veteran's service.  This was less likely than not related to ACDUTRA.

The evidence does not show that any of the Veteran's back disorder is related to his time in the Army Reserve.  The Veteran was unable to identify any particular injury to his back in service, instead contending that his back hurt due to lifting heavy objects in service.  While the Veteran contends that his back hurt since service, private treatment records show an injury to the Veteran's back in 2004 with treatment only after that date.  Thus, it appears that the Veteran's back complaints onset in 2004, well after his period of ACDUTRA.  While he submitted a letter from a physician stating that it was possible that activities such as sports or military service could have caused premature degeneration of the spine, that physician also opined that he did not know the cause of the Veteran's back problems.  He in no way provided an affirmative link between lifting heavy objects during service and the Veteran's current back problems.  As such, service connection is not warranted.

Skin Disorder

The Veteran also contended that he has a skin disorder which causes bumps all over his face which he alleges started during basic training in 1990.  He denied receiving any treatment in service for his skin.  

A January 2003 private treatment record reflects that the Veteran then reported problems with adult acne that started one year earlier.  

During his October 2009 hearing, the Veteran testified that he had problems with his skin when shaving.  He did not complain about this in service.  He did not have a lot of facial hair at that time.  The problem wasn't bad while he was on active duty but it got worse later.  He currently uses various acne medications. 

The Veteran submitted a lay statement from an acquaintance who did not say when she met the Veteran.  She wrote that the Veteran did not have any medical problems during his service other than trouble shaving.  In her opinion, the Veteran should be granted benefits even if his disorders began after service. 

More recent treatment records reflect that the Veteran sees a dermatologist for pseudofolliculitis barbae.

The February 2011 VA examination report shows that skin examination showed small papules in the back of the neck and the beard area, covering less than five  percent of exposed areas.  The diagnoses were acne keloidalis and pseudofolliculitis barbae.  The examiner opined that the Veteran's skin disorder was less likely than not related to ACDUTRA.  The first evidence of treatment for a skin disorder was in 2003, approximately 13 years after his period of ACDUTRA. 

The evidence does not show that the Veteran's claimed skin disorder is related to his time in the Army Reserve.  The Veteran has indicated that he had a skin condition since he had to shave in service, a 2003 medical record indicated that at that time the Veteran reported experiencing adult acne that onset the prior year, which is well after service.  There was no report of other facial skin conditions that onset prior to that one year period.  While the Veteran currently has pseudofolliculitis barbae and acne keloidalis, the evidence indicates that these conditions onset around 2002, which is many years after service.  There is nothing otherwise linking any problems shaving that the Veteran may have had in service with a current skin disorder.  As such, service connection is not warranted.

Diabetes Mellitus

The Veteran contends that his diabetes began in 1992 due to stress.  He claimed that he was still on active duty at that time, but there is no objective evidence that the Veteran was actually on active duty at the time that he was treated for diabetes mellitus (in 1994). 

Private treatment records reflect that the Veteran was first diagnosed with diabetes in May 1994 after presenting to the hospital with various somatic complaints including polyuria, jitters, polydipsia, nausea and vomiting, weakness, fatigability, and unintended weight loss.  A family history of diabetes was noted but, significantly, no prior history of the Veteran having diabetes was noted.  His symptoms were found to be compatible with new onset diabetes, and he exhibited very elevated blood sugars.  He was admitted to the hospital, and his symptoms were brought under control.  The diagnosis was new onset insulin dependent diabetes.  He was discharged with insulin and dietary restrictions.

Private treatment records reflect that the Veteran had uncontrolled diabetes in September 2001.  It was noted that the Veteran was noncompliant and had stopped his medication.  At the time of his admission to the hospital, a prior history of diabetes was noted but no onset date was given.  It was noted that the Veteran's mother has diabetes.  There are subsequent treatment notes in September 2001, October 2001, and February 2002 which reflect treatment for poorly controlled diabetes.

The Veteran was diagnosed with new onset diabetes again in February 2004.  His hemoglobin A1C was 11 which indicated uncontrolled diabetes had existed for some time.

A letter from the Veteran's physician, Dr. R.S., dated in October 2006, indicates that the Veteran had been a patient since January 2004 and was diagnosed, in pertinent part, with diabetes mellitus.  There was no indication when the disorder had its onset, and no opinion as to the etiology of the disorder was provided.

Treatment records from November 2004 reflect complaints of erectile dysfunction among other health problems, including hypertension and diabetes.

During his October 2009 hearing, the Veteran testified that his diabetes began in December 1989 (not 1992 as he had previously claimed).  He contended that while he was in his initial training, he was allowed to go home for Christmas break and it was during this break that he was first diagnosed with diabetes.  

The Veteran submitted a lay statement from a friend who wrote that he knew the Veteran after service, and that the Veteran complained diabetes.  In his opinion, the Veteran should be granted benefits even if his disorders began after service.

The Veteran submitted a lay statement from an acquaintance who did not say when she met the Veteran.  She wrote that a few years after his release from active duty, he developed diabetes.  In her opinion, the Veteran should be granted benefits even if his disorder began after service. 

More recent treatment records reflect that the Veteran is still treated for diabetes.

The February 2011 VA examination report shows that the diabetes had its onset in May 1994.  Initial manifestations were polyuria, polydipsia, nausea and vomiting, weight loss, and blood glucose over 500, and he was admitted to the hospital for new onset diabetes.  Currently, the Veteran was treated with diet, medication, and insulin.  He received medical care for diabetes every other month.  He reported numbness and tingling in his feet, and erectile dysfunction since 2004 for which he took testosterone and medication.  He was hospitalized in Jacksonville in 1994 for new onset diabetes.  Detailed reflex examination findings and sensory examination findings in the upper and lower extremities were normal, except that there was increased sensitivity to light touch in the foot.  Detailed motor examination was normal.  An eye examination was also normal.  There was no visual impairment, kidney disease, neurologic disease, or amputation as a result of diabetes.  The examiner opined that the Veteran's hypertension was not a complication of diabetes because there was no evidence of renal disease.  Erectile dysfunction was a complication of diabetes, based upon the time that it onset in relation to diabetes.  The examiner concluded that it was less likely than not that the Veteran's diabetes had its onset during his period of ACDUTRA.  The service treatment records did not show a diagnosis of diabetes.  Private treatment records show that the Veteran was diagnosed with new onset diabetes in 1994, which was four years after his active service. 

The evidence does not show that the Veteran's diabetes mellitus is related to his time in the Army Reserve.  The Veteran has been inconsistent in reporting when this disorder had its onset, initially claiming onset in 1992 and then at his hearing claiming onset during ACDUTRA in 1989.  However, treatment records clearly show that he was diagnosed with diabetes in 1994 after going to the hospital with many symptoms consistent with diabetes and a very elevated blood sugar.  Diabetes was noted to be new onset at that time, and the history taken does not reflect notice of any prior history of diabetes.  The evidence shows that, contrary to the Veteran's contention that his diabetes occurred during his September 1989- January 1990 period of ACDUTRA he was diagnosed four years after that in 1994, and there is no indication that the Veteran was performing any kind of military duties at the time of his diagnosis.  Furthermore, while the Veteran contends that his diabetes was caused by stress from performing his job duties, there is no medical opinion of record linking the development of the Veteran's diabetes to stress and he lacks the medical expertise that would be necessary in order to competently make such an association.  As such, service connection is not warranted.

Memory Loss

The Veteran contends that his memory loss began in 2004.

During his October 2009 hearing, the Veteran testified that he believed his memory loss was due to his diabetes, but he was not able to cite any rationale for this belief.  

The February 2011 VA examination report shows that neurological screening was normal.  The diagnosis was subjective memory loss with normal screening examination and no diagnosis of memory loss.  The examiner indicated that an opinion as to the etiology of memory loss was not warranted because there was no diagnosis, complaint, or treatment of memory loss and the screening examination was normal.

The evidence does not show a disability manifested by memory loss related to the Veteran's time in the Army Reserve.  Moreover, as the Veteran is claiming the disability is secondary to diabetes mellitus, secondary service connection may not be granted because the Veteran is not service connected for diabetes.  There is also no basis to grant service connection on a direct basis.  The claimed condition of memory loss is not shown to exist by the evidence of record.  As such, service connection is not warranted. 

Bilateral Foot Disorder

The Veteran contends that he had sore feet since 2000.

During his October 2009 hearing, the Veteran testified that his feet became sore when he stood for long periods, and contended a doctor told him his problem with his feet was related to diabetes.  

The February 2011 VA examination report shows that the Veteran reported that he had numbness and tingling in his feet.  He also reported pain and lack of endurance.  There was no swelling, heat, redness, stiffness, fatigability, or weakness.  Location of the pain was the bottom of the foot.  The Veteran could stand for 10 minutes and walk one quarter mile.  Examination of the feet showed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Veteran used orthotic inserts in his shoes.  The diagnosis was subjective paraesthesias and dyesthesias with no objective findings for peripheral neuropathy.  The examiner indicated that an opinion as to the etiology of a bilateral foot disorder was not indicated since there were no objective findings.

The evidence does not show that the Veteran's bilateral foot disorder is related to his time in the Army Reserve.  Moreover, as the Veteran is claiming the disability is secondary to diabetes mellitus, secondary service connection may not be granted because the Veteran is not service connected for diabetes.  There is also no basis to grant service connection on a direct basis.  The claimed condition of a bilateral foot disorder is not shown to exist by the evidence of record.  As such, service connection is not warranted.



Eye disorder

The Veteran contends that he had eyesight problems since 2003.

During his October 2009 hearing, the Veteran testified that he had blurred vision, and that he believed that this was due to diabetes.  No eye condition had been diagnosed.

More recent treatment records reflect that the Veteran was treated for an unspecified visual disturbance to be followed up with ophthalmology. 

The February 2011 VA examination report shows that the evidence did not show any visual impairment as a result of diabetes.  An associated VA eye examination shows that the examiner was unable to review the claims file or prior medical records.  She recorded a history as provided by the Veteran, which was that diabetes onset in 1990 or 1991, since she had no records to review objectively showing the onset date of diabetes.  After conducting an eye examination, the diagnoses were background diabetic retinopathy secondary to diabetes mellitus bilateral genetic and refractive error.  The Veteran's refractive error was not caused by diabetes.  His minimal background diabetic retinopathy was not causing any problems presently. 

The evidence does not show that the Veteran's eye disorder is related to his time in the Army Reserve.  Moreover, as the Veteran is claiming the disability is secondary to diabetes mellitus, secondary service connection may not be granted because the Veteran is not service connected for diabetes.  There is also no basis to grant service connection on a direct basis.  Refractive error of the eye is a congenital or developmental defect which is not subject to service connection.  38 C.F.R. § 4.9.  There is no indication that the Veteran has an eye disorder that had its onset during a period of ACDUTRA.  Diabetic retinopathy was shown to be related to diabetes, but as previously noted the Veteran is not granted service connection for diabetes.  There is no evidence that any sort of injury in service contributed to a loss of vision.  As such, service connection is not warranted.


Hypertension

The Veteran contends that his hypertension began in 1992 due to stress.  He claimed that he was still on active duty at that time, but there is no objective evidence that the Veteran was actually on active duty at the time that he was treated for hypertension.

Private treatment records reflect that the Veteran had hypertension in September 2001.  It was noted that the Veteran was noncompliant and had stopped his medication.  At the time of his admission to the hospital, a prior history of hypertension was noted but no onset date was given.  It was noted that the Veteran's mother had hypertension.

In February 2004, the Veteran was noted to have hypertension which appeared to be moderately elevated.

A letter from the Veteran's physician, Dr. R.S., dated in October 2006, indicates that the Veteran had been a patient since January 2004 and was diagnosed, in pertinent part, with hypertension.  There was no indication when the disorder had its onset, and no opinion as to the etiology of the disorder was provided.

Treatment records from November 2004 reflect complaints of erectile dysfunction among other health problems, including hypertension and diabetes.

During his October 2009 hearing, the Veteran testified that his hypertension began in December 1989 (not 1992 as he had previously claimed).  He contended that while he was in his initial training, he was allowed to go home for Christmas break and it was during this break that he was first diagnosed with hypertension.  

The Veteran submitted a lay statement from a friend who wrote that he knew the Veteran after service, and that the Veteran complained of hypertension.  In his opinion, the Veteran should be granted benefits even if his disorders began after service.

The Veteran submitted a lay statement from an acquaintance who did not say when she met the Veteran.  She wrote that a few years after his release from active duty, he developed hypertension.  In her opinion, the Veteran should be granted benefits even if his disorder began after service. 

More recent treatment records reflect that the Veteran is still treated for hypertension. 

The February 2011 VA examination report shows that hypertension was said to have had its onset in 1994.  The examiner opined that the Veteran's hypertension was not a complication of diabetes because there was no evidence of renal disease.  There was essential hypertension.  The examiner concluded that hypertension was less likely than not related to diabetes, because it was first diagnosed in 1994, which was after his period of ACDUTRA.

The evidence does not show that the Veteran's hypertension is related to his time in the Army Reserve.  Moreover, as the Veteran is claiming the disability is secondary to diabetes mellitus, secondary service connection may not be granted because the Veteran is not service connected for diabetes.  There is also no basis to grant service connection on a direct basis.  Hypertension was not diagnosed until approximately four years after the Veteran's period of ACDUTRA and, as with diabetes, there is no medical evidence that it was caused by stress during the Veteran's brief period of ACDUTRA four years earlier.  As such, service connection is not warranted.

Erectile Dysfunction

The Veteran contends that erectile dysfunction began in 2003.

A letter from the Veteran's physician, Dr. R.S., dated in October 2006, indicates that the Veteran had been a patient since January 2004 and was diagnosed, in pertinent part, with erectile dysfunction.  There was no indication when the disorder had its onset, and no opinion as to the etiology of the disorder was provided.

A letter from the Veteran's physician, Dr. L.S.R., dated in October 2006, confirmed that the Veteran had erectile dysfunction that was more than likely due to hypertension and diabetes. 

Treatment records from November 2004 reflect complaints of erectile dysfunction among other health problems, including hypertension and diabetes.  More recent treatment records from 2006 reflect treatment for hypogonadism and impotency which was successfully treated with testosterone injections and Levitra.  

More recent treatment records reflect that the Veteran is still treated for erectile dysfunction.

The February 2011 VA examination report shows that the Veteran reported having erectile dysfunction since 2004 for which he took testosterone and medication.  The examiner opined that erectile dysfunction was a complication of diabetes, based upon the time of its onset in relation to the diabetes.  

The evidence does not show that the Veteran's erectile dysfunction is related to his time in the Army Reserve.  Moreover, as the Veteran is claiming the disability is secondary to diabetes mellitus, secondary service connection may not be granted because the Veteran is not service connected for diabetes.  There is also no basis to grant service connection on a direct basis.  Erectile dysfunction was shown to be related to diabetes, but as previously noted the Veteran is not granted service connection for diabetes.  As such, service connection is not warranted.

Lay Evidence as it Applies to the Veteran's Respective Claims

The Board recognizes the Veteran's contentions that his asserted disabilities had their onset in service, or as a result of a service-connected disability.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records and post-service treatment records outweigh his contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is no competent medical opinion addressing a relationship between service and the asserted disabilities.  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has the asserted disability as a result of his periods of ACDUTRA or INACDUTRA are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Service connection for a back disorder is denied.
	
Service connection for a skin disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for memory loss, to include as secondary to diabetes mellitus, is denied.

Service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus, is denied.

Service connection for an eye disorder, to include as secondary to diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus and hypertension, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


